Exhibit 10.18

 

Amendment #1 to Employment Agreement (September 1, 2017) between Eric Dusseux
[“Dr. Dusseux”] and Bionik Laboratories Corp. and Bionik Laboratories Inc.
[“Bionik”]

 

This Amendment #1 is to record changes to the following sections of the
Employment Agreement:

 

Section 1.2 Reporting and Duties

 

Original: “The majority of time is to spent at Bionik’s offices in Toronto
currently located at…”

 

Amended: The time will be split between Bionik's offices in Toronto and
Watertown, and other locations in the US, Europe and globally, as reasonably
determined by Dr. Dusseux for the performance of his duties.

 

Section 2.5 Expense Reimbursement

 

Amended: Expense reimbursement includes hotel and meal related expenses in
Toronto and Boston area, and other locations globally as required for business
needs.

 

Section 2.8 Relocation to France

 

Original: Upon termination or cessation of the employment of the Employee,
except for cause, the Company will pay the reasonable expenses incurred by the
Employee in relocating from Toronto to France, including but not limited to the
cost of breaking any rental lease, subject to providing appropriate receipts.

 

Amended: Upon termination or cessation of the employment of the Employee, except
for cause, the Company will pay the reasonable expenses incurred by the Employee
in relocating back to France, subject to providing appropriate receipts.

 

Section 5.3 (b)

 

Amended: Remove “a requirement that the Employee relocate more than 50 miles
away from his principal work place under this Agreement without his consent”.

 

Section 5.4 (d)

 

Amended: Remove entire section. The Company will not provide continuation of
Benefits (specifically health, dental, LTD or Life insurance) through its
provider in Canada in the event of Termination by the Company for other than
cause.

 

Section 6.8 Notice

 

Amended new address for Eric Dusseux:



 

Bionik Laboratories Inc.

 

Name: Gerald Malone

 

Signature: /s/ Gerald Malone

 

Date: November 12, 2019

 

 

 



 

Bionik Laboratories Corp.  Eric Dusseux      Name:Gareld Malone  Signature: /s/
Eric Dusseux      Signature: /s/ Gerald Malone  Date: November 12, 2019     
Date: November 12, 2019   

 



 

 